               Case 2:18-cv-00095-LGW-BWC Document 17 Filed 04/16/19 Page 1 of 16


                                                                                       FILES
                                                                            U.S. DISTRICT COURT

                                    ^mteb ^toUsc IBtsitrtct CoM'     ' ,
                                                             m<! i-p 16 PH J 57
                           for tlie ^outfiem IBtOtricf of (f^eorgta a
                                                                            n\ ETDI/     V
                                                              CLERK
                                     Pntnoiotcit Btliiotott SO. DiST. OF
              UNITED STATES OF AMERICA,


                    Plaintiff,

                    V.                                             No. 2:18-cv-95


              $59,260.00 U.S. CURRENCY,

                    Defendant.


                                                    ORDER


                   Before the Court is Plaintiff's Motion for Summary Judgment.

              Dkt. No. 16.    For the reasons set forth below, the United States'

              Motion is GRANTED.


                                               BACKGROUND


                   This case involves a forfeiture action filed by the United

              States on $59,260.00 in United States Currency (hereinafter, the

               Defendant Currency").         The   Defendant Currency was seized from

              Anthony    Frances   Gambino    following      a   traffic    stop       along      the

              southbound    side   of   Interstate    95    in   Waverly,   Georgia,         on   the

              morning of January 22, 2018.         Dkt. No. 1 SI 6.   The facts surrounding

              the traffic stop and seizure of the Defendant Currency are taken

              from the United States' Verified Complaint, dkt. no. 1.




A0 72A
(Rev. 8/82)
 Case 2:18-cv-00095-LGW-BWC Document 17 Filed 04/16/19 Page 2 of 16




        On the morning of January 22, 2018, Camden County Sheriff's

Deputy     Jim   Kelly    (''Deputy     Kelly")   pulled    over       Gambino    on   the

southbound side of Interstate 95 in Waverly, Georgia, for speeding.

Dkt. No. 1 at            6-7.     Deputy Kelly approached Gambino's vehicle

and asked for his driver's license and proof of insurance.                              Id.

SI 8.     Deputy    Kelly       immediately     noticed   that        Gambino    appeared

nervous, fidgety, apologetic, and talkative.                    Id.    Gambino advised

Deputy Kelly that he had just recently gotten out of the military

and was moving to Florida, but when Deputy Kelly asked for his

military ID, Gambino said it was not accessible as it was packed

away in the vehicle.            Id.   Subsequent investigation revealed that

in 2006, twelve years prior to this incident, Gambino was arrested

by the U.S. Army in Quantico, Virginia, for wrongful use of cocaine

and     hallucinogens,      wrongful      distribution     of    hallucinogens,         and

wrongful appropriation of government property, and he was punished

via special court martial, which resulted in a sentence of eight

months     incarceration,         a   bad     conduct   discharge,        and    a     rank

reduction.       Id. 5 9.


        Gambino produced a New York State driver's license, and Deputy

Kelly determined that the license was suspended.                       Id. SI 10.      As a

result. Deputy Kelly informed Gambino that he would have to be

taken to the county jail.               Id.   When Gambino exited his vehicle,

he    was in     possession      of a    duffle   bag   which    he said contained

$55,000 in cash to be used to close on a home in Florida.                               Id.
 Case 2:18-cv-00095-LGW-BWC Document 17 Filed 04/16/19 Page 3 of 16




The bag was later determined to contain $59,260.00.                       Id.   Deputy

Kelly frisked Gambino and removed credit cards and a large fold of

money bound by a rubber band.              Id.    While Gambino was placed in

the back seat of Deputy Kelly's patrol vehicle. Deputy Kelly called

for additional law enforcement to assist in the traffic stop.                        Id.

     Deputy M. Blaquiere arrived at the scene and, after being

briefed by Deputy Kelly, went to speak with Gambino.                       Id. f 11.

Deputy   Blaquiere    asked    Gambino     about    his     military, service        and

Gambino indicated that he had been in the army but had been out

for six years.       Id.

     Next, Lieutenant Cedric Brown arrived at the scene                         with a

Narcotics Detection K-9, which was deployed to inspect Gambino's

vehicle.    Id. ^ 13.       The K-9 positively indicated the presence of

contraband in the driver's side door.             Id.     A search of the vehicle


revealed a marijuana grinder.            Id.

     Deputy     Kelly      transported     Gambino      to    the    Camden     County

Sherriff    Office    Patrol    building.         Id.   H    15.      While     at   the

Sherriff's Office, Detective Kevin Barber placed five identical

duffle   bags   on   the    floor   with    one   containing        the   $59,260—the

Defendant Currency.         Id. SI 16.      Lieutenant Brown again deployed

the K-9 to inspect the bags, and the K-9 positively indicated the

presence of contraband within the bag containing the Defendant

Currency.    Id.
 Case 2:18-cv-00095-LGW-BWC Document 17 Filed 04/16/19 Page 4 of 16




     At that point. Detective Barber advised Gambino of his Miranda

Rights.   Id. 1 17.   After acknowledging his rights, Gambino stated

that between $18,000 and $20,000 belonged to him, that he obtained

$15,000 from jewelry he pawned at Pawn Brokers of Staten Island,

and $40,000 was given to him by Richie Faver, who he at different

times referred to as his friend or as his cousin.               Id.   Gambino


further explained that he was transporting the Defendant currency

to Florida to purchase a house in Gulf View Estates on Birdie Lane,

Pompano Beach, Florida.         Id. SI 18.    Police at some point after

this interview discovered through the El Paso Intelligence Center

that Gambino had an open investigation with the Drug Enforcement

Administration    for      suspected    involvement       in   illegal   drug

distribution, armed robbery, and burglary.           Id. SI 19.

     Mr. Gambino was released from the Camden County Jail after a

short period of time with a citation for driving on a suspended

license and for speeding.        Id. SI 21.   Based on the facts described

above, DEA agents administratively seized the Defendant Currency

for forfeiture.    Id. SI 23.     Notice of seizure was sent to Gambino

and Richie Faver.       Id.    Additionally, notice was electronically

published   for   thirty      consecutives    days   on   www.forfeiture.gov

beginning on February 26, 2018.        The United States filed a Verified

Complaint for Forfeiture In Rem against the Defendant Currency on

August 2, 2018.    Id. at 7.
 Case 2:18-cv-00095-LGW-BWC Document 17 Filed 04/16/19 Page 5 of 16




       On September 11, 2018, Richie Faver filed a claim to the

Defendant Currency.          Dkt. No. 5.     But, on December 19, 2018, the

Court granted the United States' Motion to Strike Paver's claim

because the Court found that Faver lacked standing to assert a

claim to the Defendant Currency.             Dkt. No. 13.          At no time did

Gambino or any other person file a claim to Defendant Currency.

On    February 13, 2019, the       United States filed this motion for

summary judgment, dkt. no. 16, currently at issue before the Court

arguing that there are no genuine issues of material fact and

asserting that it is entitled to the Defendant Currency pursuant

to 21 U.S.C. § 881(a)(6).

                                 LEGAL STANDARD


       Summary judgment is required where "the movant shows that

there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law."                      Fed. R. Civ. P.

56(a).     A fact is "material" if it "might affect the outcome of

the    suit    under   the   governing     law."      FindWhat     Inv'r   Grp.   v.

FindWhat.com,      658   F.3d   1282,    1307      (11th   Cir.    2011)   (quoting

Anderson      v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).                  A

dispute is "genuine" if the "evidence is such that a reasonable

jury could return a          verdict for the nonmoving party."              Id. In

making this determination, the court is to view all of the evidence

in the light most favorable to the nonmoving party and draw all
 Case 2:18-cv-00095-LGW-BWC Document 17 Filed 04/16/19 Page 6 of 16



reasonable inferences in that party's favor.                        Johnson v. Booker T.

Washington Broad. Serv., Inc., 234 F.Sd 501, 507 (11th Cir. 2000).

      The moving party bears the initial burden of demonstrating

the absence of a genuine issue of material fact.                         Celotex Corp. v.

Catrett, 477 U.S. 317, 323 (1986).                  The movant must show the court

that there is an absence of evidence to support the nonmoving

party's case.         Id. at 325.       If the moving party discharges this

burden,    the    burden     shifts     to    the     nonmovant         to   go    beyond    the

pleadings and present affirmative evidence to show that a genuine

issue of fact does exist.             Anderson, 477 U.S. at 257.

      The nonmovant may satisfy this burden in two ways.                               First,

the nonmovant ^^may show that the record in fact contains supporting

evidence, sufficient to withstand a directed verdict motion, which

was   ^overlooked or ignored' by the moving party, who has thus

failed    to   meet    the   initial         burden    of    showing         an    absence    of

evidence."       Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1116 (11th

Cir. 1993) (quoting Celotex Corp., 477 U.S. at 332 (Brennan, J.,

dissenting)).          Second,    the    nonmovant          ^'may    come, forward          with

additional     evidence      sufficient       to    withstand       a    directed     verdict


motion    at   trial    based    on   the     alleged       evidentiary           deficiency."

Id.at 1117.        Where the nonmovant attempts to carry this burden

instead with nothing more "'than a repetition of his conclusional

allegations, summary judgment for the [movant is] not only proper
 Case 2:18-cv-00095-LGW-BWC Document 17 Filed 04/16/19 Page 7 of 16



but required."            Morris v. Ross, 663 F.2d 1032, 1033-34 (11th Cir.

1981) (citing Fed. R. Civ. P. 56(e)).

                                         DISCUSSION


     I.        Procedural Requirements

     The       Court      notes   at   the   outset     that   other   courts     in    this


district have considered similar unopposed forfeiture actions like

this in the context of default judgment, and in doing so, those

courts    first       determined       whether   the    United   States   had     met   the


requirements of Rule G of the Supplemental Rules for Admiralty and

Maritime Claims and Asset Forfeiture Actions.                        See United States


V. $14,660 in U.S. Currency, No. CV 112-002, 2013 WL 394155, at *1

(S.D.    Ga.       Jan.   30, 2013); United         States     v. $15,252.00 in         U.S.

Currency, No. CV 112-072, 2013 WL 1390385, at *2 (S.D. Ga. Apr. 4,

2013); United States v. $8,896.00 in U.S. Currency, No. CV 113-

211, 2015 WL 3819241, at *1 (S.D. Ga. June 18, 2015).                              Rule G

^^governs      a    forfeiture     action      in   rem    arising     from   a   federal

statute."          Fed. R. Civ. P. Supp. R. G (1).                 Under Rule G, the

United States' complaint must:

        (a) be verified; (b) state the grounds for subject-
        matter jurisdiction, in rem jurisdiction over the
        defendant property, and venue; (c) describe the property
        with reasonable particularity; (d) if the property is
        tangible, state its location when any seizure occurred
        and—if        different—its          location     when   the   action     is
     filed; (e) identify the statute under         which the
     forfeiture action is brought; and (f) state sufficiently
     detailed facts to support a reasonable belief that the
     government will be able to meet its burden of proof at
     trial.
 Case 2:18-cv-00095-LGW-BWC Document 17 Filed 04/16/19 Page 8 of 16




Fed.   R.   Civ.   P.   Supp.     R.    G    (2)(a)-(f).        The    United    States'

Complaint in this case satisfies each of these requirements because

(a) it is verified, dkt. no. 1 at 8; (b) it states the grounds for

subject-matter jurisdiction under 28 U.S.C. § 1345 and 28 U.S.C.

§ 1355(a), in rem jurisdiction over the Defendant Currency under

28 U.S.C. § 1355(b), and venue under 28 U.S.C. § 1395, dkt. no 1

SISI 4-5; (c) it describes the Defendant Currency with reasonable

particularity,     id.    SISI   2,    10,   22,    23; (d)     it states that the

Defendant Currency was seized                during    a traffic stop in          Camden

County along Interstate 95 on January 22, 2018, id. SI 3; (e) it

identifies 21 U.S.C. § 881(a)(6) (2018) as the statute under which

the action is brought, dkt. no. 1 SI 2; and (f) it states sufficient

facts to support a reasonable belief that the government would be

able to show by a preponderance of the evidence that there is a

substantial    connection        between      the     Defendant    Currency      and   an

illegal drug transaction, id. SISI 6-23; see 21 U.S.C. § 881(a)(6).

       Rule G also contains notice requirements.                  The United States

must publish notice and provide direct notice to any person who

reasonably appears to be a potential claimant.                        See Fed. R. Civ.

P. Supp. R. G (4).       The United States also meets these requirements

because     it sent     notice    directly to         Gambino    and    Faver,   and   it

electronically published notice for thirty days.                      Dkt. No. 1 SI 23.
 Case 2:18-cv-00095-LGW-BWC Document 17 Filed 04/16/19 Page 9 of 16



      While Rule G(5) provides the procedure for a person to assert

an interest in the defendant property, only Richie Faver filed a

claim on Defendant Currency in this case, and the Court determined

that he lacked standing to bring a claim.              Dkt. No. 13.       As such,

no other party currently has a claim to Defendant Currency, and

the Court finds that the          United States has satisfied all of the


procedural requirements of Rule G.

      II.   Merits of United States' Case


      Although     the   United    States   has     satisfied   its      procedural

requirements under Rule G and the action is unopposed, that does

not   end   the   Court's   inquiry;   instead,      the   United     States     must

demonstrate by a preponderance of the evidence that the Defendant

Currency is subject to forfeiture—i.e. that it had a substantial

connection    to    an   illegal    drug    transaction.        See      18   U.S.C.

§ 983(c)(1),(2); 21 U.S.C. § 881(a)(6).

      The Controlled Substances Act allows forfeiture to the


United States of


      (6) All moneys, negotiable instruments, securities, or
      other things of value furnished or intended to be
      furnished by any person in exchange for a controlled
      substance     or   listed    chemical    in    violation      of    this
      subchapter, all proceeds traceable to such an exchange,
      and all moneys, negotiable instruments, and securities
      used or intended to be used to facilitate any violation
      of this subchapter.

21 U.S.C. § 881(a)(6) (2018) (emphasis added); United States v.

$183,791.00 in U.S. currency, 391 F. App'x 791, 794 (11th Cir.
 Case 2:18-cv-00095-LGW-BWC Document 17 Filed 04/16/19 Page 10 of 16




2010).    Pursuant to the Civil Asset Forfeiture Reform Act of 2000,

the United States must establish that the Defendant Currency is

subject    to    forfeiture        under    21   U.S.C.      §    881(a)(6)       by    a

preponderance of the evidence.              $183,791.00 in U.S. currency, 391

F. App'x at 794 (citing 18 U.S.C. § 983(c)(1)).                     The Court looks

to the ^^totality of the circumstances" when determining whether

the United States has met this burden.             Id. (quoting United States

V. $121,100.00 in U.S. Currency, 999 F.2d 1503, 1507 (11th Cir.

1993)).    The United States may use circumstantial evidence to meet

its burden, but it is not required to produce evidence connecting

the Defendant Currency to a particular narcotics transaction.                          Id.

(citing United States v. $291,828.00 in U.S. Currency, 536 F.3d

1234, 1237 (11th Cir. 2008); United States v. $242,484.00, 389

F.3d 1149, 1160 (11th Cir. 2004) (en banc)).                     Rather, 'Mi]t need

only   show     that    the   money   was    ^related   to       some   illegal    drug

transaction.'"         Id. (quoting $242,484.00, 389 F.3d at 1160).                    The

Court should evaluate this evidence with ''a common sense view to


the realities of normal life."              $291,828.00 In U.S. Currency, 536

F.3d at 1237.


       Applying these rules to the facts of this case, the Court

finds, under the totality of the circumstances, that the United

States    has   shown    by   a   preponderance   of    the      evidence   that the

Defendant Currency was "'related to some illegal drug transaction."

$242,484.00, 389 F.3d at 1160.              The Court notes that this case is


                                           10
 Case 2:18-cv-00095-LGW-BWC Document 17 Filed 04/16/19 Page 11 of 16




a closer call than those relied on by the United States, see United

States V. $37,768.00 in U.S. Currency, No. 206CV386FTM34SPC, 2007

WL 3197740, at *1           {M.D. Fla. Oct. 26, 2007) (granting summary

judgment in favor of the United States in a forfeiture action where

the case involved a large amount of cash, odor of marijuana in the

vehicle, a positive alert from a K-9 to the bag containing the

currency, and cocaine and marijuana in the bag along                              with the

cash); United States v. $26,620.00 in U.S. Currency, No. CIV,A,

2:05CV50WCO,      2006   WL    949938,    at       *1   (N.D.   Ga.    Apr.   12,    2006)

(granting summary judgment in favor of the                       United States in a

forfeiture action where the case involved a large amount of cash

wrapped in bundles with rubber bands inside a pillow                              case and

shopping bag, marijuana residue in the vehicle, a positive alert

from   a   K-9   to   the     bag   containing          the   currency,    inconsistent

statements from occupants of the car, and an undercover drug deal

set up by officers using the phone of one of the occupants of the

car), but nonetheless, the evidence in this case is sufficient to

satisfy the United States' burden.

       First, although the $59,260,000 in cash inside a duffle bag

is not sufficient to show relation to a drug transaction on its

own, the Eleventh Circuit has stated that such large amounts of

cash   are   ""highly    probative       of    a    connection        to   some    illegal

activity."       $121,100.00 in U.S. Currency, 999 F.2d at 1507; see

also $37,768.00 in U.S. Currency, 2007 WL 3197740, at *7 (granting

                                          11
 Case 2:18-cv-00095-LGW-BWC Document 17 Filed 04/16/19 Page 12 of 16




forfeiture where police found an individual carrying $37,768.00);

$26,620.00 in U.S. Currency, 2006 WL 949938, at *7 (stating that

^'[f]or purposes of a civil forfeiture action, the possession of a

large sum of cash is strong evidence of narcotics trafficking" in

a case where police found an individual "carrying $26,620 and $868

in United States currency"); $183,791.00 in U.S. currency, 391 F.

App'x 791, 795 (11th Cir. 2010) ("[L]egitimate          businesses do not

transport large quantities of cash rubber-banded into bundles and

stuffed into packages in a backpack . . . . because there are

better, safer means of transporting cash if one is not trying to

hide it from the authorities." (quoting $242,484.00, 389 F.3d at

1161)).

      Second, drug paraphernalia—a marijuana grinder—was found in

the   car   along   with   the   duffle   bag   containing   the   Defendant

Currency.    See $26,620.00 in U.S. Currency, 2006 WL 949938, at *8

("For purposes of a civil forfeiture action, a large amount of

money found in close proximity to drugs or drug paraphernalia is

evidence of drug trafficking."); $121,100.00 in U.S. Currency, 999

F.2d at 1507 (discussing drug paraphernalia as a factor in showing

relation    to drug   transactions    for forfeiture    purposes).      Now,

granted, a marijuana grinder is less probative of drug transactions

than other types of paraphernalia—small bags, scales, etc.—but the

grinder is still a factor relevant to the inquiry here.




                                     12
 Case 2:18-cv-00095-LGW-BWC Document 17 Filed 04/16/19 Page 13 of 16



       Third,      a    drug    detection   K-9    alerted     to    the   presence     of

contraband at the driver's side door of Gambino's vehicle and a

bag containing the Defendant Currency.                   Courts in the circuit have

routinely held that such an alert from a drug detection K-9 is a

relevant factor weighing in favor of the government in forfeiture

actions.      See $26,620.00 in U.S. Currency, 2006 WL 949938, at *8

{^MT]he positive alert of a certified drug detection dog may be

considered by the court in weighing the totality of the evidence

in a civil forfeiture action."); $183,791.00 in U.S. currency, 391

F. App'x at 795 (""We have held that a narcotics dog's alert is a

factor weighing in the government's favor." (citing $242,484.00,

389    F.3d   at       1165-66));     $37,768.00    in    U.S.   Currency,       2007   WL

3197740, at *6 (''K-9 'JACK' gave a positive alert to both Claimant

Zavala's vehicle and the black bag."); $8,896.00 in U.S. Currency,

2015 WL 3819241, at *1 (granting forfeiture to government where,

among other things, "a K-9 performed a 'four bag sniff test' on

the currency and gave a positive alert each time.").

       Fourth, police discovered that Gambino had been arrested and

sentenced via military court martial for wrongful use of cocaine

and    hallucinogens           and   wrongful   distribution        of   hallucinogens.

Moreover, police discovered that the DEA had an open investigation

of    Gambino   for      suspected      involvement      in,   among     other   things,

illegal drug distribution.               The Eleventh Circuit has considered

prior drug-related arrests and convictions as not only a relevant,

                                            13
 Case 2:18-cv-00095-LGW-BWC Document 17 Filed 04/16/19 Page 14 of 16




but critical, factor in forfeiture actions.                         See $121,100.000 in

U.S.   Currency,         999    F.2d   at   1507-08    (''Finally,        and   critically,

Foster    had     a   history of narcotics arrests                  and    convictions.").

While the         open   investigation       with     the    DEA    on its      own   is   not

probative of much, since based on these facts Gambino had not been

arrested or charged in that investigation, it is still relevant

under the totality of the circumstances, especially when combined

with   the    fact       that    Gambino    has    previously        been    arrested      and

convicted in a military court for a drug distribution offense.

       Fifth, when Deputy Kelly first pulled Gambino over, he noticed

that Gambino appeared nervous, fidgety, apologetic, and talkative.

See id. at 1507 (finding claimant's nervousness to be a probative

factor in the forfeiture analysis).                 It is possible that Kelly was

nervous because he was driving on a suspended license, but that

possibility does not mean that his demeaner cannot be a factor

weighing in favor of the Defendant Currency being related to a

drug transaction.          See $121,100.00 in U.S. Currency, 999 F.2d 1503,

1508   (stating       that      just   because "the         evidence      presented     would

support      an    alternative         hypothesis," like           "some    other     illicit

activity," does not prevent it from being probative of whether the

money at issue was related to drugs).

       Finally, Gambino also made inconsistent statements about his

time in the military that contradicted the true timing and nature

of his discharge.              See $26,620.00 in U.S. Currency, 2006 F. Supp.

                                              14
 Case 2:18-cv-00095-LGW-BWC Document 17 Filed 04/16/19 Page 15 of 16




2d   at   *8   (finding   inconsistent   statements   to   officers   to   be

probative of the fact that money was related to drug trafficking).

Gambino initially stated to Deputy Kelly that he had just recently

gotten out of the military, and he told Deputy Blaquiere that he

had been out of the Army for six years.       A subsequent investigation

contradicted both of these statements because Gambino was given a

bad conduct discharge in a military court martial twelve years

prior to the events of this case.         These inconsistent statements

show that Gambino was being untruthful with officers at the traffic

stop, and those untruthful statements had to do with the timing of

his discharge from the military, which was in part due to illegal

drug distribution charges.         This factor    weighs in the       United

States' favor.      See id.


      Based on the totality of the circumstances including all of

the facts discussed above, the Court finds that the United States

has shown by a preponderance of the evidence that the Defendant

Currency was related to some illegal drug transaction.          The amount

of the cash seized, the marijuana grinder, the K-9 alert of the

car and the cash, Gambino's prior drug distribution arrest and

conviction in the military court martial, his nervous demeanor,

and his inconsistent statements are enough in this case to show by

a preponderance of the evidence that the Defendant Currency was

related to some illegal drug transaction.             See $14,660 in U.S.

Currency, 2013 WL 394155, at *1 n.2 (finding facts sufficient to

                                    15
 Case 2:18-cv-00095-LGW-BWC Document 17 Filed 04/16/19 Page 16 of 16



establish   forfeiture   where    during   a   traffic stop   police found

pieces of marijuana in a brief case and found             a separate bag

containing $14,660 in cash to which a K-9 alerted to the presence

of drugs); $8,896.00 in U.S. Currency, 2015 WL 3819241, at *1 n.3

(finding facts sufficient to establish forfeiture where during a

traffic stop police smelled marijuana, found a bag of marijuana on

one of three vehicle occupants, found several broken rubber bands

and marijuana residue in the back seat, and conducted a ^^four-bag

sniff test" on the currency with a K-9 that resulted in a positive

alert each time).    Thus, the United States is entitled to summary

judgment and forfeiture of the Defendant Currency.

                                 CONCLUSION


     For these reasons. Plaintiff's Motion for Summary Judgment,

dkt. no. 16, is GRISTED.    The Clerk is DIRECTED to close this case.

     SO ORDERED, this 16th day of April, 2019.




                                                         —
                                   HONl LISA GODBBY WOOD, JUDGE
                                   UNITED STATES    DISTRICT COURT
                                   SOUTHERN    DISTRICT OF GEORGIA




                                     16
